Barker, P. J.
The defendant, as the master of the plaintiff, owed him the duty of keeping in a reasonably safe and secure condition the staging or platform constructed for the use of the men engaged in unloading the coal-cars standing on the trestle. This the defendant admits. After reading the evidence with care and attention, we think it may be asserted, without successful contradiction, that, if the bracket which supported the end of the plank at the point where the plaintiff stepped upon the platform in descending from the car had not been displaced by the act of Davis in driving his wagon against it, the same would have been in a safe and secure condition for use, and the plaintiff would not have received the injuries of which he complains. This is the conclusion which we have reached after giving the case our best consideration. -After the accident the bracket was restored to its former position, without giving it additional strength by adding new timbers; and the use of the platform before and afterwards demonstrates to our minds that it would not have given way at that time except for the injury which happened to it immediately before it fell. It is not understood by us that the learned coun-, sel for the respondent, in his oral or printed argument, contends to the contrary. It therefore clearly appears, and must be so held in disposing of the questions presented by this appeal, that the proximate cause of the plaintiff’s injury was the act of Davis, who drove the wagon against the bracket, and pushed it from its proper position, and caused the platform to be in a dangerous condition until it was repaired.
It is contended by the defendant that it is not liable to the plaintiff for the injury which happened to him in consequence of the act of Davis, as he was not its servant, nor subject to the orders of its managers; that if he was guilty of negligence in breaking down the platform the plaintiff must look to him for indemnity. In this connection we may state the plaintiff’s position, which is that the platform was weak, and constructed in a faulty manner, and was exposed to the danger of being injured and broken down by teams and wagons used by those who came into the defendant’s yard, by its invitation, to receive coal from the cars placed on the trestle; that the platform was erected for the purpose of facilitating the unloading of cars, and transferring coal, by-means of the chute, directly into the wagons of the buyers, to whom the same was delivered at the mouth of the chute, which was supported in part by the wooden horse which stood on the platform. To accomplish this the wagons, both empty and loaded, were necessarily driven so near the slanting braces that there was actual and constant danger of their coming in contact with the same, and displacing the brackets, and thus leaving the platform in an unsafe and dangerous condition. And that the defendant was guilty of negligence in not constructing the platform with greater strength, so that it *576might receive without injury a jar or blow produced by being struck by a wagon, or in neglecting to guard the supports of the platform so that they could not be injured by the teams and wagons when driving to and from the coal chute.
The chief point made by the appellant for the purpose of securing a reversal of this said judgment is that the displacing of the bracket by the act of Davis was the proximate cause of the accident, and not the faulty manner in which the platform was constructed, if it was faulty at all; and that such defect in construction was merely one of the incidents in the train of circumstances preceding and connected with the accident, but not in legal contemplation the cause of the same. From the evidence as now presented, we think the disputation between the parties on the question of the defendant’s negligence presents a question of fact, to be determined in the same way as other questions of fact are disposed of in this class of cases. There is often much difficulty in ascertaining, in cases as they arise, the line between the proximate and the remote causes of a wrong for which a remedy is sought; but all the cases recognize the general rule to be that the law takes cognizance only of those consequences which are the natural and probable result of the wrong complained of, and which may reasonably be expected to result, under ordinary circumstances, from the misconduct or breach of duty charged upon the defendant. Wharton, in his work on Negligence, (section 73,) says: “Negligence is the juridical cause of an injury when it consists of such an act or omission on the part of a responsible human being as in ordinary and natural sequence immediately results in such injury.” Again, he says, (section 78:) “Nor, when we scrutinize the cases in which the test of ‘reasonable expectation ’ is applied, do we find that the ‘ expectation ’ spoken of is anything more than an expectation that some such disaster as that under investigation will occur on the long run from a series of such negligences as those with which the defendant is charged.” Judge Cooley, in his work on Torts, (page 69,) states this principle of legal causation as follows: “If the wrong and the resulting damage are not known by common experience to be naturally and usually in sequence, and the damage does not, according to the ordinary course of events, follow from the wrong, then the wrong and the damage are not sufficiently conjoined or concatenated as cause and effect to support an action.” In Lowery v. Telegraph Co., 60 N. Y. 198, Judge Andrews, who prepared the opinion of the court, in commenting upon the rule, says: “The law does not undertake to hold a person who is chargeable with a breach of duty towards another with all the possible consequences of his wrongful act. It in general takes cognizance only of those consequences which are the natural and probable result of the wrong complained of, and which, in the language of Pollock, C. B., in Rigby v. Hewitt, 5 Exch. 240, may reasonably be expected to result, under ordinary circumstances, from the misconduct. Every injury is preceded by circumstances, if any one of which had been wanting the injury would not have happened. In some sense, therefore, each is a cause of the injury; but, to fasten a legal responsibility for the injury upon every person whose wrongful act, however remote therefrom, had contributed to bring abo'ut a situation or condition which made the injury possible, would be an impracticable rule, and one which, if enforced, would in most cases inflict a punishment wholly disproportioned to the wrong. There is no serious conflict of authority in the statement of the general rule, that a wrong-doer is liable only for the natural and proximate consequences of his wrongful act. ” In Butler v. Kent, 19 Johns. 228, the rule is stated in this language: “In cases of torts it is necessary to show that the particular damage in respect of which the plaintiff proceeds must be the legal and natural consequence of the wrongful acts imputed to the defendant. ” In Lewis v. Railroad Co., 54 Mich. 55, 19 N. W. Rep. 744, it appeared that a passenger on a train was carried past his station on a dark night, and misinformed by the conductor where he *577was. Through the misinformation, he took a route whicli led him over a culvert, and, slipping, fell into it, and was injured. It was held (I) that the company’s negligence in carrying him past the station, and giving him the misinformation, was not the proximate cause of the injury; and (2) that in an action for an injury the courts cannot go back of the proximate cause, and, as between other causes preceding that, select one rather than another upon which to permit a recovery. See, also, Selleck v. Railroad Co., 58 Mich. 195, 24 N. W. Rep. 774; Daniels v. Ballantine, 23 Ohio St. 532; McClary v. Railroad Co., 3 Neb. 44; Henry v. Railroad Co., 76 Mo. 291; Ryan v. Railroad Co., 35 N. Y. 210.
From these various authorities it may be stated as the true and guiding rule that, unless the wrong and damage are known to be usually in consequence,—the damage, according to the ordinary course of events, following from the wrong,—they will not support an action. If, in this case, the evidence would justify the conclusion that, in view of the business to be carried on at the trestle, of delivering coal from the ears into the wagons by means of the chute so near to the supports of the platform, it was to be expected that the teams and wagons used in receiving the coal would, without negligence or wrong on the part of the persons in care of the same, come in contact with the supports, then a case was made, as we think, for the determination of the jury, whether the defendant was guilty of negligence in constructing the platform in the manner adopted, or in not guarding the structure so as to prevent the teams and wagons from coming in contact with the supports of the platform. We incline to the opinion that a case was made for the jury, with proper instructions, and that the nonsuit was properly denied.
But we are also of the opinion that one of the exceptions to the special charge, relative to the liability of the defendant for the injuries which happened to the plaintiff in consequence of the act of Davis, was well taken. In the general charge no special instructions were given to the jury as to the rule of law which would make the defendant liable for the act of Davis, nor any statement made to them that his act was the proximate cause of the accident. The court, however, did charge the jury that the plaintiff claims that the road for teams to use, when loaded with coal, going to and from the chute which loaded the coal into the wagon, was defectively constructed, in that the trestle was liable to be hit by wagons going to and fro, and that in this particular there was a defect in the mode of construction, but stated to the jury, in general terms, that the breach of duty imputed to the defendant consisted in the construction of the platform in an insecure and improper manner, and that it was unsafe and unfit for the use of the men in the defendant’s service. At the conclusion of the general charge the defendant asked the court to charge specifically that the defendant is not entitled to recover for injuries received by reason of the plank-way being injured by the coal-wagons; such injury not being brought to the knowledge of the defendant, and it having had no opportunity to repair it. To this the court replied, that would be so, “ as an abstract proposition.” “At the same time, the road being constructed for the purpose of letting wagons in and out, the question as to whether it is fit and properly constructed, and as to whether it was a matter that might contribute to the injury, is one of fact, which I submit to the jury.” To the refusal of the court to charge as requested, and to the charge as given in response to the request, the defendant excepted. This request to charge was obviously based upon the defendant’s view of the case, that it was not liable for the consequences for the act of Davis in breaking down the support of the platform; and if it be true, as a legal proposition, that it was not in any view of the case responsible to the plaintiff, then the proposition should have been affirmed by the court, because it does not appear that any one representing the defendant at the coal-yards had notice of the condition of the platform before the plaintiff was injured. But, as we have already stated, we think that a case was *578made for the jury, and it was for them to say whether it was fairly and reasonably to be expected that the wagons, as they approached the chute to be loaded with coal, would be brought into contact with the platform so as to injure it and destroy Its safety; and it was not error to reject the proposition which the court was requested to charge, as it assumed, as a matter of law, that the defendant was not liable for the consequences resulting from the acts of Davis. By the request to charge the attention of the court was called specifically to the defendant’s position, that it was not liable for the consequences of the act of Davis in driving his wagon against the platform, and the plaintiff could not recover, for the reason that the condition of the platform had not been brought to the knowledge of the defendant before the accident happened. The remarks of the court which followed the refusal to charge, and which were put in the form of instructions to the jury, must have referred either to the platform for the use of the men, or the plank road-way for the use of the teams and wagons; and, whichever was intended by the court, the instructions were, in substance and effect, that if the same was not fitly and properly constructed, and might have contributed to the plaintiff’s injury, then the defendant was guilty of negligence, and liable to the plaintiff for the damages he had sustained. J.n view of the charge which had already been made, the jury must have understood that the instructions, in substance and effect, embraced the legal propositions we have stated. This part of the charge would have been without any meaning, unless the jury were to be guided in reaching a conclusion by the fact, as they may have determined it from the evidence. If the court referred to the platform as the subject of its remarks, then the error is obvious; for the jury were authorized to find forthe plaintiff if they believed the same was improperly constructed, and contributed in any degree to his injuries. The rule adopted rejected the legal proposition that the defendant was not liable for the consequences resulting from the acts of Davis in breaking down the platform, unless it was the natural and proper result of the way and manner the platform was constructed, and ought to have been foreseen, in the light of attending circumstances. By the rule stated in the charge the defendant’s liability was established if the jury found that the same was improperly constructed, and might have contributed to the plaintiff’s injuries. In a sense, the platform did contribute to his injuries, although Davis was grossly negligent, or intentionally drove against the platform; for the platform formed a link in the chain of circumstances which resulted in breaking the plaintiff’s leg, as the plaintiff’s own act formed another link when he engaged himself to work for the defendant. If the charge related to the road-way, as I think it did, then it was clearly erroneous; for it is not charged in the complaint that the defendant was guilty of negligence in not keeping the same in repair, nor is there any evidence which would justify the finding that it was not in good order. We are of the opinion that the jury were misled by those instructions, which may have resulted in securing to the plaintiff his verdict: and we have no hesitancy in ordering a new trial on this ground, which makes-it unnecessary to consider the other exceptions taken by the defendant. Judgment and order reversed. Slew trial granted, with costs to abide event. All concur.